Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed on 08/31/2022 in which claims 1-7 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent No. 11,076,174. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 11,076,174, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-7 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-7 are rejected on the ground of nonstatutory double patenting over claims 1-2 of U.S. Patent No. 9,380,302. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 9,380,302, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-7 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu (US 2013/0259118) in view of Bjontegaard (US 2013/0188687).

As to claim 5, Fu teaches a method comprising:

extracting, by a decoder, a first flag from a compressed video bit stream, the first flag indicating SAO filtering of a Y component of a coding unit (CU) is not enabled for the CU (([0004]-[0006], [0029]-[0032], [0041], [0051], [0054], and [0059]).

Fu does not teach extracting, by the decoder, a second flag from the compressed video bit stream an SAO filter state for Cb and Cr components of the CU; and applying, by the decoder, SAO filtering to the Cb and Cr components based on the second flag.

However, Fu does teach that the processing of chroma components can be independent of the processing of luma component in ALF processing ([0041]). In addition, Bjontegaard teaches wherein the two chroma components may be treated separately. The chroma SAO may be linked with the luma SAO, or the chroma SAO may be signaled and performed independently from luma SAO ([0072]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fu’s method and apparatus for improved in-loop filtering with Bjontegaard’s digital video compression system to show extracting, by the decoder, a second flag from the compressed video bit stream an SAO filter state for Cb and Cr components of the CU; and applying, by the decoder, SAO filtering to the Cb and Cr components based on the second flag in order to provide flexible signaling of luma and chroma components as desired.

As to claim 1, Fu teaches a method comprising:

determining, by an encoder, sample adaptive offset (SAO) parameters for Cb and Cr components of a coding unit (CU) of a reconstructed picture ([0003]-[0006], [0029]-[0034], [0043], [0054]-[0055], [0059], and [0063]-[0064]).

Fu does not teach determining, by the encoder, a first flag indicating a Y component of the CU is not SAO filtered; and determining, by the encoder, a second flag indicating an SAO filter state for the Cb and Cr components.

However, Fu does teach that the processing of chroma components can be independent of the processing of luma component in ALF processing ([0041]). In addition, Bjontegaard teaches wherein the two chroma components may be treated separately. The chroma SAO may be linked with the luma SAO, or the chroma SAO may be signaled and performed independently from luma SAO ([0072]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fu’s method and apparatus for improved in-loop filtering with Bjontegaard’s digital video compression system to show determining, by the encoder, a first flag indicating a Y component of the CU is not SAO filtered; and determining, by the encoder, a second flag indicating an SAO filter state for the Cb and Cr components in order to provide flexible signaling of luma and chroma components as desired.

As to claim 2, Fu further teaches determining, by the encoder, a filter type and a plurality of offsets ([0003]-[0006], [0008], [0029]-[0035], [0038], [0041], [0043], [0051], [0054]-[0056], [0059]-[0060], and [0063]-[0064]).

As to claim 3, Fu further teaches wherein the second flag is a combined merge flag signaling that SAO parameters of one or more components of an upper neighboring CU are to be used for corresponding one or more components of the CU ([0003]-[0006], [0008], [0029]-[0035], [0038], [0041], [0043], [0051], [0054]-[0056], [0059]-[0060], and [0063]-[0064]).

As to claim 4, Fu further teaches wherein the second flag is a combined merge flag signaling that SAO parameters of components of an upper neighboring CU are to be used for corresponding components of the CU ([0003]-[0006], [0008], [0029]-[0035], [0038], [0041], [0043], [0051], [0054]-[0056], [0059]-[0060], and [0063]-[0064]).

As to claim 6, Fu further teaches wherein the second flag is a combined merge flag signaling that SAO parameters of the components of one or more components of a left neighboring CU are to be used for corresponding one or more components of the CU ([0003]-[0006], [0008], [0029]-[0035], [0038], [0041], [0043], [0051], [0054]-[0056], [0059]-[0060], and [0063]-[0064]).

As to claim 7, Fu further teaches wherein the second flag is a combined merge flag signaling that SAO parameters of components of a left neighboring CU are to be used for corresponding components of the CU ([0003]-[0006], [0008], [0029]-[0035], [0038], [0041], [0043], [0051], [0054]-[0056], [0059]-[0060], and [0063]-[0064]).

Response to Arguments

Applicant's arguments filed 08/31/2022 have been fully considered but they are moot in light of the new grounds of rejection as shown above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482